Exhibit 10.1

THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF MASSACHUSETTS

(EASTERN DIVISION)

 

In re:    Chapter 11

MOLECULAR INSIGHT

PHARMACEUTICALS, INC.,1

  

Case No. 10-23355 (FJB)

 

Debtor.

  

Re: Docket No. 279, 374

 

FINDINGS OF FACT, CONCLUSIONS OF LAW AND

ORDER CONFIRMING DEBTOR’S FIRST AMENDED PLAN OF

REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

The above-captioned debtor and debtor in possession (the “Debtor” or “Molecular
Insight”) having proposed the Debtor’s First Amended Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code, attached as Exhibit A to the Disclosure
Statement for the Plan [Docket No. 279] (as the same may be further amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Plan,” a copy of which is attached hereto as Exhibit A);2
the Court having conducted a hearing to consider confirmation of the Plan on
May 5, 2011 (the “Hearing”); the Court having considered: (i) the Memorandum of
Law of the Debtor in Support of Confirmation of the Debtor’s First Amended Plan
of Reorganization Under Chapter 11 of the Bankruptcy Code and Consolidated Reply
to Objections to Confirmation [Docket No 374] (the “Confirmation Memorandum”);
(ii) the Declaration of Paul Deutch Regarding Analysis of Ballots for Accepting
or Rejecting First Amended Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code for Molecular Insight Pharmaceuticals, Inc., dated May 4, 2011,
attached as Ex. A to the Confirmation Memorandum (the “Voting Declaration”);
(iii) the Declaration of

 

1  The last four digits of the Debtor’s tax identification number are 2086.

2  Capitalized terms used but not defined in this Order have the meanings
assigned to such terms in the Plan.



--------------------------------------------------------------------------------

Michiel McCarty in Support of Confirmation of the First Amended Plan of
Reorganization of the Debtor Under Chapter 11 of the Bankruptcy Code, dated
May 4, 2011 attached as Ex. B to the Confirmation Memorandum; (iv) the evidence
offered at the Hearing; (v) the arguments of counsel presented at the Hearing;
(vi) the objections filed with respect to confirmation of the Plan, including
the Objections of BioMedica Life Sciences S.A. to Confirmation of the Debtor’s
First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
[Docket No. 347] (“BioMedica Objection”) and the Partial Objection by
Prometrika, LLC, to Debtor’s First Amended Plan of Reorganization and Proposed
Contract Cure [Docket No. 342] (the “Prometrika Objection”); and (vii) the
resolution and settlement of the Prometrika Objection; the Court being familiar
with the Plan and other relevant factors affecting this Chapter 11 Case pending
under the Bankruptcy Code (the “Chapter 11 Case”); the Court having taken
judicial notice of the entire docket of the Chapter 11 Case maintained by the
Clerk of the Court and/or its duly appointed agent, and all pleadings and other
documents filed, all orders entered, and evidence and arguments made, proffered
or adduced at the hearings held before the Court during the pendency of the
Chapter 11 Case; the Court having found that due and proper notice has been
given with respect to the Hearing and the deadlines and procedures for filing
objections to the Plan; the appearance of all interested parties having been
duly noted in the record of the Hearing; and upon the record of the Hearing, and
after due deliberation and sufficient cause appearing therefor;

 

2



--------------------------------------------------------------------------------

IT IS HEREBY FOUND, DETERMINED AND CONCLUDED, that:3

JURISDICTION AND VENUE

A. The Court has jurisdiction over this matter and the Chapter 11 Case pursuant
to 28 U.S.C. § 1334.

B. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(L), and this Court has jurisdiction to enter a final order with
respect thereto.

C. The Debtor is a proper debtor under section 109 of the Bankruptcy Code, and
the Debtor is a proper proponent of the Plan under section 1121(a) of the
Bankruptcy Code.

D. Each of the conditions precedent to the entry of this Confirmation Order has
been satisfied in accordance with section 9.1 of the Plan or properly waived in
accordance with section 9.3 of the Plan.

MODIFICATIONS OF THE PLAN

E. Any modifications to the Plan constitute technical changes or changes with
respect to particular Claims by agreement with holders of such Claims and do not
materially and adversely affect or change the treatment pursuant to the Plan of
any Claim against, or Equity Interest in, the Debtor. Pursuant to section
1127(a) of the Bankruptcy Code and Bankruptcy Rule 3019(a), the modifications do
not require additional disclosure under section 1125 of the Bankruptcy Code or
the resolicitation of acceptances or rejections of the Plan under section 1126
of the Bankruptcy Code, nor do they require that holders of Claims against the
Debtor be afforded an opportunity to change previously cast acceptances or
rejections of the Plan. The filing of the Plan and the disclosure of the
modifications

 

3  To the extent any findings of fact are herein construed to be conclusions of
law, they are hereby adopted as such. To the extent any conclusions of law are
construed to be findings of fact they are hereby adopted as such.

 

3



--------------------------------------------------------------------------------

therein, constitute due and sufficient notice thereof under the circumstances of
this Chapter 11 Case. Accordingly, the Plan is properly before the Court, and
all votes cast with respect to the Plan prior to the modifications shall be
binding and shall apply with respect to the Plan.

STANDARDS FOR CONFIRMATION

UNDER SECTION 1129 OF THE BANKRUPTCY CODE

F. The evidentiary record of the Hearing and the Confirmation Memorandum support
the findings of fact and conclusions of law set forth in the following
paragraphs.

G. Section 1129(a)(1). The Plan complies with each applicable provision of the
Bankruptcy Code. In particular, the Plan complies with the requirements of
sections 1122 and 1123 of the Bankruptcy Code as follows:

1. In accordance with section 1122(a) of the Bankruptcy Code, section 3 of the
Plan classifies each Claim against, and Equity Interest in, the Debtor into a
Class containing only substantially similar Claims or Equity Interests;

2. In accordance with section 1123(a)(1) of the Bankruptcy Code, section 3 of
the Plan properly classifies all Claims and Equity Interests that require
classification. With respect to Claims that are classified the Debtor has
provided proof of a legitimate reason for the separate classification of such
Claims, and such classification is justified;

3. In accordance with section 1123(a)(2) of the Bankruptcy Code, section 3 of
the Plan properly identifies and describes each Class of Claims and Equity
Interests that is not Impaired under the Plan;

4. In accordance with section 1123(a)(3) of the Bankruptcy Code, section 3 of
the Plan properly identifies and describes the treatment of each Class of Claims
or Equity Interests that is Impaired under the Plan;

5. In accordance with section 1123(a)(4) of the Bankruptcy Code, the Plan
provides the same treatment for each Claim or Equity Interest of a particular
Class unless the holder of such a Claim or Equity Interest has agreed to less
favorable treatment;

 

4



--------------------------------------------------------------------------------

6. In accordance with section 1123(a)(5) of the Bankruptcy Code, section 5 of
the Plan provides adequate means for its implementation;

7. In accordance with section 1123(a)(6) of the Bankruptcy Code, the Reorganized
Debtor’s Restated Certificate of Incorporation contains provisions prohibiting
the issuance of non-voting equity securities and providing for the appropriate
distribution of voting power among all classes of equity securities authorized
for issuance;

8. In accordance with section 1123(a)(7) of the Bankruptcy Code, the provisions
of the Plan and the Reorganized Debtor’s Restated Certificate of Incorporation,
Restated ByLaws and the Stockholders’ Agreement regarding the manner of
selection of officers and directors of the Reorganized Debtor are consistent
with the interests of creditors and equity security holders and with public
policy;

9. In accordance with section 1123(b)(1) of the Bankruptcy Code, section 3 of
the Plan impairs or leaves unimpaired, as the case may be, each Class of Claims
and Equity Interests;

10. In accordance with section 1123(b)(2) of the Bankruptcy Code, section 8 and
other provisions of the Plan provide for the assumption, assumption and
assignment, or rejection of the executory contracts or unexpired leases of the
Debtor that have not been previously assumed, assumed and assigned, or rejected
pursuant to section 365 of the Bankruptcy Code and orders of the Court;

11. In accordance with section 1123(b)(3) of the Bankruptcy Code, section 10.7
of the Plan provides that the Reorganized Debtor will retain and may enforce any
claims, demands, rights, defenses and causes of action that the Debtor or Estate
may hold against any entity, including any litigation rights, to the extent not
expressly released under the Plan or by any Final Order of the Court (including,
without limitation, the releases set forth in sections 10.4 and 10.5 of the
Plan);

12. In accordance with section 1123(b)(5) of the Bankruptcy Code, sections 4.2
and 4.3 of the Plan modify or leave unaffected, as the case may be, the rights
of certain holders of secured claims in Classes 2 and 3;

13. In accordance with section 1123(b)(6) of the Bankruptcy Code, the Plan
includes additional appropriate provisions that are not inconsistent with
applicable provisions of the Bankruptcy Code; and

14. In accordance with section 1123(d) of the Bankruptcy Code, section 8.2 of
the Plan provides for the satisfaction of cure payments associated with each
executory contract or unexpired lease to be assumed pursuant to the Plan in
accordance with section 365(b)(1) of the Bankruptcy Code. All cure payments will
be determined in accordance with the underlying agreements and applicable law.

 

5



--------------------------------------------------------------------------------

H. The Debtor has complied with all applicable provisions of the Bankruptcy Code
with respect to the Plan and the solicitation of acceptances or rejections
thereof. In particular, the Plan complies with the requirements of sections 1125
and 1126 of the Bankruptcy Code as follows:

1. In compliance with the Order (A) Approving Disclosure Statement with Respect
to First Amended Chapter 11 Plan of Reorganization; (B) Establishing Voting
Record Date; (C) Approving Solicitation Procedures, Forms of Ballot, and Manner
of Notice; (D) Fixing the Deadline for Filing Objections to Plan Confirmation;
and (E) Scheduling a Hearing on Plan Confirmation entered March 23, 2011 [Docket
No. 279] (the “Disclosure Statement Order”), on or before [March 23, 2011], the
Debtor, through its claims and noticing agent, Omni Management Group, LLC
(“Omni”), caused copies of the following materials to be transmitted to all
holders of Claims in Classes that were entitled to vote to accept or reject the
Plan (i.e., Claims in Classes 3 and 4):

 

  •  

A copy of the Disclosure Statement, as approved by the Court (with exhibits,
including the Plan);

 

  •  

A copy of the Disclosure Statement Order;

 

  •  

An appropriate Ballot and an addressed, postage-paid return envelope; and

 

  •  

The Notice of Solicitation and Confirmation Procedures (collectively with the
materials described in the preceding bullets, the “Solicitation Package”). See
Affidavit of Service by Omni [Docket No.292], dated March 25, 2011 (the “Omni
Service Affidavit”).

2. In compliance with the Disclosure Statement Order, on or before March 23,
2011 (the “Solicitation Date”), the Debtor, through Omni, caused copies of the
Solicitation Package to be served on (a) all holders of Claims in the Voting
Classes (through their Voting Nominees, if applicable) (i) who timely filed
proofs of claim that have not been disallowed, disqualified, suspended, reduced,
or expunged by Order of the Court prior to the Voting Record Date and are not
the subject of a pending objection filed by the Debtor on the Voting Record
Date, (ii) whose Claims are identified in the Schedules, other than those
scheduled as unliquidated, contingent, and/or disputed (excluding scheduled
Claims that have been superseded by filed Claims), or (iii) whose Claim is a
Disputed Claim that has been estimated or temporarily allowed for voting
purposes (with the Debtor promptly serving the Solicitation Package on a holder
of such Claim promptly after entry of any post-Solicitation Date order
estimating or temporarily allowing such Claim for voting purposes); (b) the U.S.
Trustee; (c) the Securities and Exchange Commission; (d) the Office of the
United States Attorney General for the District of Massachusetts; (e) counsel to
the Indenture Trustee; (f) counsel to the Bondholders; (g) the Internal

 

6



--------------------------------------------------------------------------------

Revenue Service; (h) the Massachusetts Department of Revenue; and (i) any party
that has filed a request for notice pursuant to Bankruptcy Rule 2002.

3. In compliance with the Disclosure Statement Order, on or before the
Solicitation Date, the Debtor, through Omni, served the Notice of Solicitation
Procedures and Non-Voting Status on all known holders of (a) Disputed Claims
that have not been temporarily allowed for voting purposes and (b) Claims and
Equity Interests that are not in the Voting Classes (i.e., Classes 1, 2, 5, and
6) See Omni Service Affidavit at ¶ 2(IV).

4. On March 7, 2011, the Debtor filed (and made available on Omni’s website at
www.omnimgt.com/molecular) the Plan [Docket No. 235]. A plan dated as of
March 23, 2011 (with technical corrections) was attached as Exhibit A to the
Disclosure Statement [Docket No. 279] and included in the Solicitation Package.

5. The Solicitation Package provided due and proper notice of the Hearing and
all relevant dates, deadlines, procedures and other information relating to the
Plan and/or the solicitation of votes thereon, including, without limitation,
the voting deadline, the objection deadline, the time, date and place of the
Hearing and the release provisions in the Plan.

6. All persons entitled to receive notice of the Disclosure Statement, the Plan,
and the Hearing have received proper, timely and adequate notice in accordance
with the Disclosure Statement Order, applicable provisions of the Bankruptcy
Code and the Bankruptcy Rules, and have had an opportunity to appear and be
heard with respect thereto.

7. On April 20, 2011, the Debtor filed the Plan Supplement [Docket No. 331] in
accordance with the Plan. All materials included in the Plan Supplements comply
with the terms of the Plan and the filing and notice of such documents is good
and proper in accordance with the Bankruptcy Code, the Bankruptcy Rules and the
MLBR and no other or further notice is or shall be required.

8. The Debtor solicited votes with respect to the Plan in good faith and in a
manner consistent with the Bankruptcy Code, the Bankruptcy Rules and the
Disclosure Statement Order. Accordingly, the Debtor is entitled to the
protections afforded by section 1125(e) of the Bankruptcy Code and the
exculpation provisions set forth in section 10.6 of the Plan.

9. Claims in Classes 1 and 2 under the Plan are unimpaired, and such Classes are
deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code.

10. Claims in Classes 5 and 6 under the Plan are impaired, not receiving or
retaining any interest or property on account of such claims or interests, and
such Classes are deemed to have rejected the Plan pursuant to section 1126(g) of
the Bankruptcy Code.

 

7



--------------------------------------------------------------------------------

11. The Plan was voted on by the two Classes of Impaired Claims that were
entitled to vote pursuant to the Bankruptcy Code, the Bankruptcy Rules and the
Disclosure Statement Order (i.e., Classes 3 and 4)).

12. Omni has made a final determination of the validity of, and tabulation with
respect to, all acceptances and rejections of the Plan by holders of Claims
entitled to vote on the Plan, including the amount and number of accepting and
rejecting Claims in Classes 3 and 4 under the Plan. See Voting Declaration,
Exhibits 1 and 2.

13. Both Classes 3 and 4, constituting the two Classes of Impaired Claims that
were entitled to vote pursuant to the Bankruptcy Code, have accepted the Plan by
at least two-thirds in amount and a majority in number of the Claims in such
Classes actually voting. See Voting Declaration, Exhibits 1 and 2.

I. Section 1129(a)(3). The Plan has been proposed in good faith and not by any
means forbidden by law. This Chapter 11 Case was filed with an honest belief
that the Debtor was in need of reorganization and the Plan was negotiated and
proposed with the intention of accomplishing a successful reorganization, and
for no ulterior purpose. The Plan fairly achieves a result consistent with the
objectives and purposes of the Bankruptcy Code. In so finding, the Court has
considered the totality of the circumstances in this Chapter 11 Case. The Plan
is the result of extensive good faith, arms’ length negotiations between the
Debtor and certain of its principal constituencies (including the Consenting
Bondholders) over many months and reflects substantial input from the principal
constituencies having an interest in this Chapter 11 Case and, as evidenced by
the overwhelming acceptance of the Plan, achieves the goal of consensual
reorganization embodied within the Bankruptcy Code.

J. Section 1129(a)(4). No payment for services or costs and expenses in or in
connection with this Chapter 11 Case, or in connection with the Plan and
incidental to the Chapter 11 Case, has been or will be made by the Debtor other
than payments that have been authorized by order of the Court. Pursuant to
section 2.3 of the Plan, all payments to be made to professionals or other
entities asserting a claim for Professional Fees for services

 

8



--------------------------------------------------------------------------------

rendered before the Effective Date will be subject to final review and approval
by this Court.

K. Section 1129(a)(5). The compensation of the Reorganized Debtor’s directors
will be consistent with the Reorganized Debtor’s constituent documents. The
Debtor disclosed (1) the affiliations of its proposed directors and officers and
(2) the compensation of any insiders to be employed or retained by the
Reorganized Debtor (to the extent not previously disclosed). Notice of Filing of
List of Proposed Directors and Officers of the Reorganized Debtors, May 4, 2011
[Docket No 375] (the “D&O Disclosure Schedule”). The proposed directors and
officers for the Reorganized Debtor are qualified, and the appointments to, or
continuance in, such offices by the proposed directors and officers is
consistent with the interests of holders of Claims and Equity Interests and with
public policy.

L. Section 1129(a)(6). The Plan does not provide for any changes in rates that
require regulatory approval of any governmental agency.

M. Section 1129(a)(7). The Plan satisfies section 1129(a)(7) of the Bankruptcy
Code. The liquidation analysis set forth in Exhibit D to the Disclosure
Statement and other evidence proffered or adduced at the Hearing (a) are
persuasive and credible, (b) have not been controverted by other evidence, and
(c) establish that each holder of a Claim or Equity Interest in an Impaired
Class either (i) has accepted the Plan or (ii) will receive or retain under the
Plan, on account of such Claim or Equity Interest, property of a value, as of
the Effective Date of the Plan, that is not less than the amount that it would
receive if the Debtor was liquidated under Chapter 7 of the Bankruptcy Code on
such date.

 

9



--------------------------------------------------------------------------------

N. Section 1129(a)(8). The Plan has been accepted by all Impaired Classes of
Claims and Equity Interests, consistent with the requirements of section
1129(a)(8) of the Bankruptcy Code, other than Classes 5 and 6, which were deemed
to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code.

O. Section 1129(a)(9). The Plan provides treatment for Administrative Expense
Claims, Priority Tax Claims and Other Priority Claims that is consistent with
the requirements of section 1129(a)(9) of the Bankruptcy Code.

P. Section 1129(a)(10). The Plan has been accepted by the two classes of
Impaired Claims that are entitled to vote on the Plan (i.e., Classes 3 and 4),
determined without including any acceptance of the Plan by any “insider.” See
Voting Declaration.

Q. Section 1129(a)(11). The Plan is feasible, within the meaning of section
1129(a)(11) of the Bankruptcy Code. The Debtor’s Financial Projections as of the
Effective Date are reasonable and made in good faith, and Confirmation of the
Plan is not likely to be followed by the liquidation or the need for the further
financial reorganization of the Debtor. The Financial Projections estimate the
Reorganized Debtor’s cash flow through fiscal year 2013, demonstrating that cash
on hand will be sufficient to fund the Debtor’s operations on a standalone basis
through June 2012. This provides the Reorganized Debtor with an appropriate time
period during which the Reorganized Debtor will be able to raise additional
capital either through additional debt or equity financings (including from
certain of the Consenting Bondholders and affiliate entities of certain of the
Consenting Bondholders) or through the monetization of at least one of its
highly valuable product candidates. The Debtor has demonstrated a reasonable
assurance of the Plan’s prospects for success.

 

10



--------------------------------------------------------------------------------

R. Section 1129(a)(12). Section 12.1 of the Plan provides that fees payable
pursuant to section 1930 of title 28 of the United States Code will be paid by
the Debtor on or before the Effective Date. After the Effective Date, all fees
payable pursuant to section 1930 of title 28 of the United States Code will be
paid by the Reorganized Debtor until the earlier of the conversion or dismissal
of the this Chapter 11 Case under section 1112 of the Bankruptcy Code, or the
closing of this Chapter 11 Case pursuant to section 350(a) of the Bankruptcy
Code.

S. Section 1129(a)(13). The Debtor is under no prepetition or current obligation
to provide retiree benefits as defined in section 1114 of the Bankruptcy Code
and therefore this section is inapplicable.

T. Section 1129(a)(16). To the extent any transfers of property under the Plan
will be made by a nonprofit corporation or trust, such transfers will be made in
accordance with applicable non-bankruptcy law. Accordingly, the Plan satisfies
the requirements of section 1129(a)(16) of the Bankruptcy Code.

U. Section 1129(b). The Plan satisfies section 1129(b) of the Bankruptcy Code
with respect to the Classes that are deemed to have rejected the Plan (i.e.,
Classes 5 and 6). The evidence proffered or adduced at the Hearing (i) is
persuasive and credible, (ii) has not been controverted by other evidence, and
(iii) establishes that the Plan does not discriminate unfairly and is fair and
equitable with respect to Classes 5 and 6, as required by section 1129(b) of the
Bankruptcy Code because (a) each dissenting Class is treated substantially
equally to similarly situated Classes, (b) no holder of a Claim or Equity
Interest will receive more than it is legally entitled to receive on account of
its Claim or Equity Interest, and (c) the Plan does not provide a recovery on
account of any Claim or Equity

 

11



--------------------------------------------------------------------------------

Interest that is junior to the Impaired, non-accepting Classes of Claims and
Equity Interests (i.e., Classes 5 and 6). Thus, the Plan may be confirmed
notwithstanding the Debtor’s failure to satisfy section 1129(a)(8) of the
Bankruptcy Code. After entry of this Confirmation Order and upon occurrence of
the Effective Date, the Plan shall be binding on the members of Classes 5 and 6.

V. Section 1129(c). The Plan is the only plan that has been filed in this
Chapter 11 Case and it has been found to satisfy the requirements of subsections
(a) and (b) of section 1129 of the Bankruptcy Code. Accordingly, the
requirements of section 1129(c) of the Bankruptcy Code have been satisfied.

W. Section 1129(d). No party in interest has requested that the Court deny
Confirmation of the Plan on grounds that the principal purpose of the Plan is
the avoidance of taxes or the avoidance of the application of section 5 of the
Securities Act, and the principal purpose of the Plan is not such avoidance.
Accordingly, the Plan satisfies the requirements of section 1129(d) of the
Bankruptcy Code.

RESTRUCTURING TRANSACTIONS

X. The Restructuring Transactions’ primary purpose is to promote, among other
things, the implementation of all transactions described in, approved by,
contemplated by, or necessary to effectuate the Plan. The Restructuring
Transactions work to implement the Plan by authorizing the Reorganized Debtor,
on the Effective Date of the Plan, to, among other things: (1) execute and
deliver appropriate agreements or other documents of merger, consolidation, or
reorganization consistent with the terms of the Plan (including, without
limitation, the Exit Credit Agreement, the New Pledge and Security Agreement and
the New Warrant Agreement) and which satisfy the requirements of applicable law;
(2)

 

12



--------------------------------------------------------------------------------

execute and deliver appropriate instruments of transfer, assignment, assumption,
or delegation of any property, right, liability, duty or obligation on terms
consistent with the Plan; (3) reincorporate in Delaware; and (4) take all other
actions that the Reorganized Debtor determines are necessary and appropriate.

EXECUTORY CONTRACTS

Y. Pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, upon the
occurrence of the Effective Date, section 8 of the Plan provides for the
assumption or rejection of certain Executory Contracts. The Debtor’s
determinations regarding the assumption or rejection of Executory Contracts are
based on and within the sound business judgment of the Debtor, are necessary to
the implementation of the Plan, and are in the best interests of the Debtor, its
estate, holders of Claims and other parties-in-interest in this Chapter 11 Case.
The Debtor has determined that, on the Effective Date, certain Executory
Contracts (deemed or otherwise) set forth in the Schedule I to the Notice of
Filing of Schedule of Executory Contracts and Unexpired Leases Intended to be
Assumed and Cure Costs Related Thereto [Docket No. 332] (as may be amended or
modified pursuant to the terms of the Plan, the “Assumption Schedule”) and
expressly assumed under the Plan, are assumed pursuant to section 365 of the
Bankruptcy Code. Notwithstanding anything set forth in section 8 of the Plan,
any Executory Contract (deemed or otherwise) not included on the Assumption
Schedule, expressly assumed under the Plan, previously assumed or rejected or
the subject of a pending motion to assume or reject, will be rejected as of the
Effective Date. After such assumptions, the Reorganized Debtor will be solvent
and left with sufficient assets, liquidity and capital to satisfy its
obligations as they come due for the foreseeable future. In accordance with
Section 8.2 of the Plan, cure amounts as set forth in the Assumption Schedule
associated with each Executory Contract to be assumed pursuant to the

 

13



--------------------------------------------------------------------------------

Plan in accordance with section 365(b)(1) of the Bankruptcy Code shall be
binding on any counterparties to such Executory Contracts; provided, however,
that the cure disputes with Cardinal Health Nuclear Pharmacy Service, CIT
Financing, Duke University, INC Research, LLC, Johns Hopkins University,
Prometrika, LLC, RadPharm (Corelab), and University of Texas MD Anderson shall
be resolved by the Debtor and those counterparties without further order of the
court or, to the extent necessary, will be subject to a determination by the
Court on an expedited basis prior to the Effective Date.

RELEASES

Z. Each non-Debtor party that will benefit from the releases and related
exculpations set forth in sections 10.4, 10.5 and 10.6 of the Plan
(collectively, the “Plan Releases”) either shares an identity of interest with
the Debtor, was instrumental to the successful prosecution of the Chapter 11
Case and/or provided substantial consideration to the Debtor, which value will
allow for distributions that would not otherwise be available but for the
contributions made by such non-Debtor parties. The Plan Releases are,
individually and collectively, integral to, and necessary for the successful
implementation of the Plan, essential to the Debtor’s reorganization, and
supported by reasonable consideration. Releases of non-Debtor parties pursuant
to sections 10.4 and 10.5 of the Plan: (1) are binding upon the Reorganized
Debtor and, as applicable, the Consenting Bondholders, (2) were appropriately
disclosed by the Debtor in the Disclosure Statement and (3) were contemplated by
the Plan Support Agreement. Each of the Debtor and, as applicable, the
Consenting Bondholders has expressly consented to the Plan Releases. In light of
all of the circumstances, the Plan Releases satisfy the standards contained in
In re M.J.H. Leasing, Inc., 328 B.R. 363, 370 (Bankr. D. Mass. 2005) to the
extent applicable, and are

 

14



--------------------------------------------------------------------------------

fair to the releasing parties. Accordingly, the BioMedica Objection to the Plan
Releases is without merit and is overruled.

ACCORDINGLY, IT IS HEREBY ORDERED, FOUND AND DETERMINED, that:

1. Confirmation of the Plan. The Plan and each of its provisions (whether or not
specifically approved herein) are CONFIRMED in each and every respect, pursuant
to section 1129 of the Bankruptcy Code; provided, however, that if there is any
direct conflict between the terms of the Plan and the terms of this Confirmation
Order, the terms of this Confirmation Order shall control. The Effective Date of
the Plan shall occur on the date determined by the Debtor when the conditions
set forth in section 9.2 of the Plan have been satisfied or, if applicable, have
been waived in accordance with section 9.3 of the Plan. Any objections or
responses to confirmation of the Plan and the reservation of rights contained
therein that (a) have not been withdrawn, waived or settled prior to the entry
of this Confirmation Order or (b) are not cured by the relief granted herein are
hereby OVERRULED in their entirety and on their merits, and all withdrawn
objections or responses are hereby deemed withdrawn with prejudice.

2. Confirmation Order Binding on All Parties. Subject to the provisions of
section 10.1 of the Plan, in accordance with section 1141(a) of the Bankruptcy
Code and notwithstanding any otherwise applicable law, upon the occurrence of
the Effective Date, the terms of the Plan and this Confirmation Order shall be
binding upon, and inure to the benefit of: (a) the Debtor; (b) the Reorganized
Debtor; (c) any and all holders of Claims or Equity Interests (irrespective of
whether such Claims or Equity Interests are Impaired under the Plan or whether
the holders of such Claims or Equity Interests accepted,

 

15



--------------------------------------------------------------------------------

rejected or are deemed to have accepted or rejected the Plan); (d) any other
person giving, acquiring or receiving property under the Plan; (e) any and all
non-Debtor parties to Executory Contracts with the Debtor; and (f) the
respective heirs, executors, administrators, trustees, affiliates, officers,
directors, agents, representatives, attorneys, beneficiaries, guardians,
successors or assigns, if any, of any of the foregoing. On the Effective Date,
all settlements, compromises, releases (including, without limitation, the Plan
Releases), waivers, discharges, exculpations and injunctions set forth in the
Plan shall be effective and binding on all Persons who may have had standing to
assert any settled, released, discharged, exculpated or enjoined causes of
action, and no other Person or entity shall possess such standing to assert such
causes of action after the Effective Date.

3. Administrative Expense Claims and Priority Claims. On and after the Effective
Date, distributions on account of all Administrative Expense Claims and Priority
Claims shall be effectuated pursuant to section 2 of the Plan, which is
specifically approved in all respects, is incorporated herein in its entirety
and is so ordered. The Distribution Record Date shall be April 28, 2011.

4. Classification of Claims and Equity Interests. The classification of Claims,
the designations of Claims as Impaired/Unimpaired entitled to vote, and the
deemed acceptance/rejection of each class in section 3 of the Plan is
specifically approved in all respects, is incorporated herein in its entirety
and is so ordered.

5. Treatment of Claims and Equity Interests. The Plan’s treatment of each class
of Claims and Equity Interests in section 4 of the Plan is specifically approved
in all respects, is incorporated herein in its entirety and is so ordered.

 

16



--------------------------------------------------------------------------------

6. Means for Implementation. The designated means for implementation in section
5 of the Plan are specifically approved in all respects, are incorporated herein
in their entirety and are so ordered. The Plan Securities to be distributed
pursuant to the Plan shall be issued, as applicable, pursuant to the exemption
set forth in section 1145(a)(1) of the Bankruptcy Code and shall be freely
tradable, without restriction, except to the extent any holder is an underwriter
as provided in section 1145(b)(1) of the Bankruptcy Code. The New Warrants and
New Molecular Insight Preferred Stock to be issued pursuant to the exercise of
the New Warrants shall be exempt from the registration and prospectus delivery
requirements of section 5 of the Securities Act and any other applicable law
requiring registration and/or delivery of a prospectus prior to the offering,
issuance, distribution or sale of securities pursuant to the exemptions set
forth in section 4(2) of the Securities Act or Regulation D promulgated
thereunder. The Debtor is hereby authorized to take such actions and to execute
and deliver such documents as shall be necessary or convenient to effectuate the
issuance of all debt and equity securities to be issued pursuant to the Plan.

(a) On or prior to the Effective Date, the Debtor will, as a Reorganized Debtor,
reincorporate as a Delaware corporation. Except as otherwise provided in this
Order, the Debtor, as Reorganized Debtor, shall continue to exist after the
Effective Date as a separate corporate entity, with all the powers of a
corporation, as applicable, under the laws of its state of incorporation and
without prejudice to any right to alter or terminate such existence (whether by
merger or otherwise) under such applicable state law. On and after the Effective
Date, the Reorganized Debtor may operate its business and may use, acquire or
dispose of its property, without supervision or approval by the

 

17



--------------------------------------------------------------------------------

Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules, other than those restrictions expressly imposed by the Plan or
this Order.

(b) Except to the extent provided otherwise in the Plan, on the Effective Date
the Old Molecular Insight Equity Interests shall no longer be outstanding, shall
be canceled, retired, and deemed terminated, and shall cease to exist, as
permitted by section 1123(a)(5) of the Bankruptcy Code and the obligations of
the Debtor pursuant, relating or pertaining to any agreements, certificates of
designation, by-laws or certificate or articles of incorporation or similar
documents governing the shares, certificates, purchase rights, options, or other
instruments or documents evidencing or creating any ownership interest in the
Debtor shall be released and discharged.

(c) Except (i) for purposes of evidencing a right to distributions under the
Plan, (ii) with respect to Executory Contracts that have been assumed by the
Debtor, or (iii) as otherwise provided in the Plan, on the Effective Date, all
the agreements and other documents evidencing the Claims or rights of any holder
of a Claim against the Debtor, including the Indenture (subject to section
5.3(c) of the Plan) and the Bonds evidencing such Claims, in each case,
outstanding prior to the Effective Date, shall be canceled.

(d) Notwithstanding the foregoing, nothing herein affects the Indenture
Trustee’s rights pursuant to the Indenture and applicable non-bankruptcy law to
assert liens on any distributions under the Plan to the holders of the Bonds
issued pursuant to such Indenture, to secure payment of its fees and expenses.
If the Indenture Trustee does not serve as Disbursing Agent with respect to
distributions to its respective holders, then the

 

18



--------------------------------------------------------------------------------

funds distributed to any such Disbursing Agent shall be subject to the lien of
the Indenture Trustee under the Indenture.

(e) On the Effective Date, the Reorganized Debtor shall execute and deliver all
other documents required to be issued or executed pursuant to the Plan,
including, the Exit Credit Agreement, the New Pledge and Security Agreement, and
the New Warrant Agreement, and such issuance, execution and delivery is hereby
authorized without further act or action under applicable law, regulation, order
or rule. The Reorganized Debtor shall execute and deliver such other agreements,
documents and instruments as are required to be executed and/or delivered
pursuant to the terms of (including, but not limited to, as a condition
precedent to the effectiveness of) the Plan, the Exit Credit Agreement and the
New Pledge and Security Agreement. The guarantees and liens securing obligations
under the Exit Credit Agreement, the New Pledge and Security Agreement and New
Loans shall be as set forth in the Exit Credit Agreement and the New Pledge and
Security Agreement. The guarantees, mortgages, pledges, liens and other security
interests granted and pursuant to or in connection with the Exit Credit
Agreement and the New Pledge and Security Agreement are granted in good faith as
an inducement to the holder of the New Loans to extend credit thereunder and
shall be, and hereby are, deemed not to constitute a fraudulent conveyance or
fraudulent transfer, and shall not otherwise be subject to avoidance.

(f) As of the Effective Date, the New Loans will be in an aggregate principal
amount not to exceed $40 million. The New Loans will be borrowed pursuant to the
Exit Credit Agreement. The proceeds from the New Loans will be used to: (i) pay
allowed DIP Facility Claims (if any); (ii) pay fees, costs and expenses incurred
directly in connection with the Restructuring Transactions; (iii) pay the fees,
costs and expenses of the Bondholder

 

19



--------------------------------------------------------------------------------

Professionals that have not been paid in full in accordance with the Cash
Collateral Order or to otherwise reimburse holders of Secured Bond Claims for
any amount of such fees, costs or expenses paid by holders of Secured Bond
Claims to the Bondholder Professionals during the Chapter 11 Case; and (iv) fund
the Reorganized Debtor’s working capital and general corporate needs.

(g) All Cash necessary for the Reorganized Debtor to make payments required
pursuant to the Plan will be funded with Cash on hand, by the New Loans, and the
proceeds, if any, of Avoidance Actions and insurance. On the Effective Date, the
Exit Lenders shall fund the New Loans to the Reorganized Debtor, in accordance
with the Exit Credit Agreement and subject to the satisfaction of the conditions
precedent set forth therein. From and after the Effective Date, the Reorganized
Debtor, subject to any applicable limitations set forth in the Exit Credit
Agreement, the Restated Certificate of Incorporation and any other
post-Effective Date financing document, shall have the right and authority
without further order of the Bankruptcy Court to raise additional capital and
obtain additional financing as the board of directors of the Reorganized Debtor
deems appropriate.

(h) On the Effective Date, the Reorganized Debtor shall issue or reserve for
issuance all of the New Molecular Insight Capital Stock and the New Warrants.
The New Molecular Insight Preferred Stock and the New Warrants shall represent
all of the Equity Interests in Reorganized Debtor as of the Effective Date and,
other than shares reserved for issuance pursuant to the Management Equity Plan,
for issuance upon the exercise of the New Warrants, and upon conversion of the
New Molecular Insight Preferred Stock. The New Molecular Insight Preferred Stock
shall be issued to the holders of Secured Bond Claims, as provided in the Plan.
The New Warrants shall be issued to the Exit Lenders as provided in the

 

20



--------------------------------------------------------------------------------

Plan, the Exit Commitment Letter, and the New Warrant Agreement. The issuance of
the New Molecular Insight Capital Stock and the New Warrants by the Reorganized
Debtor is authorized without the need for further corporate action and all of
the shares of New Molecular Insight Capital Stock issued pursuant to the Plan
shall be duly authorized, validly issued, fully paid and non-assessable. The New
Warrants shall have an exercise price of $0.01 per share. The Reorganized Debtor
will issue and transfer the New Molecular Insight Capital Stock and New Warrants
through separate stock certificates to the Holders of Secured Bond Claims and/or
the Exit Lenders.

(i) On the Effective Date, the Reorganized Debtor shall enter into and deliver
the Investor Rights Agreement and the Stockholders’ Agreement, in substantially
the forms included in the Plan Supplement, to each entity or person that is
intended to be a party thereto and such agreements shall be deemed to be valid,
binding and enforceable in accordance with their respective terms, and each
holder of New Molecular Insight Capital Stock (including the holders of the New
Warrants upon their exercise thereof) shall be bound thereby, in each case
without the need for execution by any party thereto other than the Reorganized
Debtor.

(j) On or prior to the Effective Date, the Reorganized Debtor shall be a private
company and shall take such actions necessary to cease being a reporting company
as contemplated under Securities Exchange Act of 1934 and any applicable
regulations. As such, subject to the Investor Rights Agreement, the Reorganized
Debtor will not list the New Molecular Insight Capital Stock on a national
securities exchange.

(k) On the Effective Date, all property of the Estate, and any property acquired
by the Debtor during this Chapter 11 Case or the Reorganized Debtor under the
Plan, shall vest in the Reorganized Debtor, free and clear of all Claims, Liens,
charges, or other

 

21



--------------------------------------------------------------------------------

encumbrances and interests except as provided in the Plan and this Confirmation
Order. From and after the Effective Date, the Reorganized Debtor may operate its
businesses and may use, acquire and dispose of property, free of restrictions
imposed under the Bankruptcy Code.

(l) On the Effective Date, the DIP Order and the Cash Collateral Order,
including the use of cash collateral thereunder, shall be terminated. Upon the
indefeasible payment in full in Cash on the Effective Date of all allowed DIP
Claims and Claims due and owing as a form of adequate protection under the Cash
Collateral Order, all Liens, Claims and security interests granted to secure the
Secured Bond Claims under the Cash Collateral Order and the DIP Claims under the
DIP Order shall be deemed terminated and shall be of no further force and
effect. The Reorganized Debtor shall be entitled to take any action necessary to
effectuate the discharge of any Lien under the Cash Collateral Order and the DIP
Order. On the Effective Date, the Debtor shall pay in Cash all unpaid amounts
due and owing as a form of adequate protection under the Cash Collateral Order
and the DIP Order, if any, as applicable, as provided in the Cash Collateral
Order and DIP Order, as applicable.

(m) On the Effective Date, the certificate of incorporation and bylaws of the
Reorganized Debtor shall be amended and restated in the form of the Restated
Certificate of Incorporation and the Restated ByLaws. The Restated Certificate
of Incorporation of the Reorganized Debtor will prohibit the issuance of
nonvoting equity securities to the extent required by section 1123(a) of the
Bankruptcy Code without any further actions by the stockholders or directors of
the Debtor or the Reorganized Debtor. After the Effective Date, the Reorganized
Debtor may amend and restate the Restated Certificate of Incorporation as
provided therein or by applicable law.

 

22



--------------------------------------------------------------------------------

(n) Notwithstanding anything to the contrary set forth in the Plan, subject to
any requirement of Bankruptcy Court approval pursuant to section 1129(a)(5) of
the Bankruptcy Code, on the Effective Date, (i) the initial directors of the
Debtor shall be appointed by the holders of New Molecular Insight Capital Stock
in accordance with the Restated Certificate of Incorporation and the
Stockholders’ Agreement, and (ii) the officers of the Debtor immediately prior
to the Effective Date (other than the chief restructuring officer) shall be the
initial officers of the Reorganized Debtor. All directors of the Debtor serving
immediately prior to the Effective Date shall be deemed to have resigned as of
the Effective Date. Pursuant to section 1129(a)(5) of the Bankruptcy Code, the
Debtor has disclosed as set forth in the D&O Disclosure Schedule the identity
and affiliations of any other person proposed to serve on the initial board of
directors of the Reorganized Debtor or as an initial officer of the Reorganized
Debtor, and, to the extent such person is an insider, the nature of any
compensation for such person. The classification and composition of the board of
directors shall be consistent with the Restated Certificate of Incorporation,
and such board shall consist of no more than five (5) directors, with one being
the then serving chief executive officer of the Reorganized Debtor (upon the
selection thereof). Each such director and officer shall serve from and after
the Effective Date pursuant to the terms of the Stockholders’ Agreement, the
Restated Certificate of Incorporation and Restated Bylaws of the Reorganized
Debtor and the corporation laws of the State of Delaware.

(o) On the Effective Date, and as provided in the Plan, the adoption of the
Restated Certificate of Incorporation and the Restated Bylaws, the selection of
directors and officers for the Reorganized Debtor, and all actions of the Debtor
and the Reorganized Debtor contemplated by the Plan shall be deemed, without
further action of any kind or nature, to be

 

23



--------------------------------------------------------------------------------

authorized and approved in all respects (subject to the provisions of the Plan
and this Order). All matters provided for in the Plan involving the corporate
structure of the Debtor and the Reorganized Debtor and any corporate action
required by the Debtor and the Reorganized Debtor in connection with the Plan
(including without limitation, the approval of the Restated Certificate of
Incorporation and the reincorporation in Delaware), shall be deemed to have
timely occurred in accordance with applicable law and shall be in effect,
without any requirement of further action by the security holders or directors
of the Debtor and the Reorganized Debtor, under the General Corporation Law of
the State of Delaware or the Bankruptcy Code. Notwithstanding the foregoing, on
the Effective Date the appropriate officers and members of the board of
directors of the Reorganized Debtor are and shall be authorized and directed to
take or cause to be taken all such actions as may be necessary or appropriate to
issue, execute and deliver the agreements, documents, certificates, securities
and instruments contemplated by the Plan in the name of and on behalf of the
Reorganized Debtor, as the successor to the Debtor.

(p) Pursuant to section 1146(a) of the Bankruptcy Code, any transfer from the
Debtor to the Reorganized Debtor or to any entity pursuant to, in contemplation
of, or in connection with the Plan or pursuant to: (1) the issuance,
distribution, transfer, or exchange of any debt, securities, or other interest
in the Debtor or the Reorganized Debtor; (2) the creation, modification,
consolidation, or recording of any mortgage, deed of trust or other security
interest, or the securing of additional indebtedness by such or other means;
(3) the making, assignment, or recording of any lease or sublease; or (4) the
making, delivery, or recording of any deed or other instrument of transfer
under, in furtherance of, or in connection with, the Plan, including any deeds,
bills of sale, assignments, or other instrument of transfer executed in
connection with any transaction arising out of, contemplated by, or in any way
related to the Plan, shall not be subject

 

24



--------------------------------------------------------------------------------

to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing or recording fee, regulatory filing or recording fee, or
other similar tax or governmental assessment, and the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or
governmental assessment and to accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

7. Plan Distributions. On and after the Effective Date, distributions on account
of Allowed Claims shall be effectuated pursuant to section 6 of the Plan, which
is specifically approved in all respects, is incorporated herein in its
entirety, and is so ordered. The Distribution Record Date shall be April 28,
2011.

8. Procedures for Disputed Claims.

(a) Objections to Claims. Notwithstanding anything to the contrary set forth in
the Plan, parties-in-interest other than the Reorganized Debtor may object to
Claims only after obtaining leave from the Court. Except as to applications for
allowance of compensation and reimbursement of expenses under sections 328, 330
and 503 of the Bankruptcy Code and Claims to which other parties-in-interest
have obtained leave from the Court to object, the Reorganized Debtor shall on
and after the Effective Date have the exclusive authority to enforce, sue on,
object to, settle, compromise, withdraw, assign or litigate to judgment (or
decline to do any of the foregoing) any and all Claims, its objections to Claims
including Administrative Expense Claims, Causes of Action, suits, and
proceedings, whether in law or in equity, whether known or unknown, that the
Debtor or the Estate may hold against any person or entity without approval of
the Bankruptcy Court, subject to section 7.1 of the Plan, this

 

25



--------------------------------------------------------------------------------

Confirmation Order, and any contract, instrument, release, indenture or other
agreement entered into in connection with the Plan.

(b) All objections to Claims must be filed on or before the date that is one
hundred eighty (180) days after the Effective Date.

(c) Payments and Distributions with Respect to Disputed Claims. Notwithstanding
any other provision of the Plan or this Confirmation Order, if any portion of a
Claim is a Disputed Claim, no payment or distribution provided under the Plan
shall be made on account of such Claim unless and until such Disputed Claim
becomes an Allowed Claim; provided, however, section 7.2 of the Plan shall not
prohibit the Reorganized Debtor, in its sole discretion, from paying any portion
of the Disputed Claim, if any, that is not specifically disputed. After a
Disputed Claim becomes an Allowed Claim, the holder of such Allowed Claim shall
receive all payments and distributions to which such holder is then entitled in
accordance with section 6 of the Plan. Notwithstanding the foregoing, any person
who holds both an Allowed Claim(s) and a Disputed Claim(s) shall receive the
appropriate payment or distribution on the Allowed Claim(s), although, except as
otherwise agreed by the Reorganized Debtor in its sole discretion, no payment or
distribution shall be made on the Disputed Claim(s) until such dispute(s) is
resolved by settlement or Final Order. To the extent that all or a portion of a
Disputed Claim is disallowed, the holder of such Claim shall not receive any
distribution on account of the portion of such Claim that is disallowed and any
property withheld pending the resolution of such Claim shall be reallocated pro
rata to the holders of Allowed Claims in the same Class.

(d) Estimation of Claims. The Debtor or Reorganized Debtor may at any time
request that the Bankruptcy Court estimate any Contingent Claim or Disputed
Claim

 

26



--------------------------------------------------------------------------------

pursuant to section 502(c) of the Bankruptcy Code, regardless of whether an
objection was previously filed with the Bankruptcy Court with respect to such
Claim, or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court will retain jurisdiction to estimate any Claim at any time
during litigation concerning any objection to any Claim, including, without
limitation, during the pendency of any appeal relating to any such objection. In
the event that the Bankruptcy Court estimates any Contingent Claim or Disputed
Claim, the amount so estimated shall constitute either the Allowed amount of
such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
the amount of such Claim, the Debtor may pursue supplementary proceedings to
object to the allowance of such Claim. All of the aforementioned objection,
estimation, and resolution procedures are intended to be cumulative and not
exclusive of one another. Except as provided herein, Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Bankruptcy Court.

(e) Disallowed Claims. All Claims held by persons or entities against whom or
which the Debtor has commenced a proceeding asserting a Cause of Action under
sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Bankruptcy Code
shall be deemed “disallowed” claims pursuant to section 502(d) of the Bankruptcy
Code and holders of such claims shall not be entitled to vote to accept or
reject the Plan. Claims that are deemed disallowed pursuant to this section
shall continue to be disallowed for all purposes until the avoidance action
against such party has been settled or resolved by Final Order and any sums due
to the Debtor from such party have been paid.

 

27



--------------------------------------------------------------------------------

(f) EXCEPT AS OTHERWISE AGREED BY THE DEBTOR WITH THE PRIOR WRITTEN CONSENT OF
THE REQUIRED CONSENTING BONDHOLDERS, ANY AND ALL PROOFS OF CLAIM FILED AFTER THE
APPLICABLE CLAIMS BAR DATE SHALL BE DEEMED DISALLOWED AND EXPUNGED AS OF THE
EFFECTIVE DATE WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER OR APPROVAL OF
THIS COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT RECEIVE ANY DISTRIBUTIONS ON
ACCOUNT OF SUCH CLAIMS, UNLESS SUCH LATE PROOF OF CLAIM IS DEEMED TIMELY FILED
BY A FINAL ORDER OF THIS COURT.

(g) On or after the Effective Date, a Claim may not be filed or amended without
the prior authorization of the Bankruptcy Court or the Reorganized Debtor, and,
to the extent such prior authorization is not received, any such new or amended
Claim filed shall be deemed disallowed and expunged without any further notice
to or action, order or approval of this Court.

9. Executory Contracts.

(a) The Executory Contract provisions of section 8 of the Plan are specifically
approved in all respects, are incorporated herein in their entirety and are so
ordered. Entry of this Confirmation Order shall constitute approval, pursuant to
sections 365 and 1123 of the Bankruptcy Code, of the assumption or rejection of
Executory Contracts as provided for in the Plan (as clarified herein). Unless
Executory Contracts were previously assumed or rejected by the order of the
Bankruptcy Court, the Debtor is deemed to have assumed the Executory Contracts
in the Assumption Schedule and rejected all other Executory Contracts consistent
with Exhibit 8 to the Plan Supplement as of the Effective

 

28



--------------------------------------------------------------------------------

Date. All counterparties to Executory Contracts required to be given notice of
the Confirmation Hearing (including the deadline for filing and serving
objections to confirmation of the Plan) have been given due, proper, timely and
adequate notice in accordance with the Disclosure Statement Order in compliance
with the Bankruptcy Code, the Bankruptcy Rules, the MLBR and applicable
nonbankruptcy law and such parties have had an opportunity to appear and be
heard with respect thereto. No other or further notice, solicitation or
re-solicitation is required. The Plan Supplement and the Assumption Schedule may
be amended, modified or supplemented up through and until the Effective Date,
and further notice will be provided to counterparties to such Executory
Contracts affected by such amendments, modifications and supplements.

(b) Pursuant to Section 8.4 of the Plan, as of the Effective Date, the
Reorganized Debtor shall assume all of the insurance policies for directors’ and
officers’ liability maintained by the Debtor as of the Petition Date, including
the negotiated extended reporting period endorsement to the directors and
officers liability insurance policy that is currently in force, pursuant to
section 365(a) of the Bankruptcy Code.

(c) The Court takes judicial notice that pursuant to that Order on Motion of the
Debtor for Order Approving the Rejection of Certain Executory Contracts with
BioMedica Life Sciences, S.A. [Docket No. 365] that certain Territory License
Agreement, dated September 1, 2009 (as amended, the “BioMedica License
Agreement”), between Molecular Insight and BioMedica and that certain Supply
Agreement between Molecular Insight and BioMedica, dated October 19, 2009 (as
amended, the “BioMedica Supply Agreement,” together with the BioMedica License
Agreement, the “BioMedica Agreements”) were provisionally rejected.
Notwithstanding the foregoing, nothing in this Confirmation Order shall moot,
adversely affect or otherwise be determinative of the issues between Molecular

 

29



--------------------------------------------------------------------------------

Insight and BioMedica Life Sciences S.A (“BioMedica”) with regard to, inter
alia, whether the BioMedica Agreements were validly terminated by the Debtor
prior to their rejection.

(d) In the event that the rejection of an Executory Contract by the Debtor
pursuant to the Plan results in damages to the counterparty to such Executory
Contract, a Claim for such damages, if not already evidenced by a timely filed
Proof of Claim, shall be forever barred and shall not be enforceable against the
Debtor, or the Debtor’s properties or interests in property as agents,
successors, or assigns, unless a Proof of Claim is filed with the Clerk of the
Bankruptcy Court, United States Bankruptcy Court, John W. McCormack Post Office
and Court House, 5 Post Office Square, Suite 1150, Boston, Massachusetts and
served on counsel to the Reorganized Debtor no later than thirty (30) days after
the Effective Date.

(e) In resolution of the Prometrika Objection, in addition to statements made on
the record at the Hearing, as part of the assumption of that Executory Contract
between the Debtor and Prometrika, LLC, all Avoidance Actions (as defined in the
Plan), against Prometrika, LLC, are deemed waived and released.

10. Effect of Confirmation. The provisions of section 10 of the Plan are
specifically approved in all respects, are incorporated herein in their entirety
and are so ordered.

(a) Discharge of Debtor. Except as otherwise provided in the Plan, the rights
afforded therein and the treatment of all Claims and Equity Interests therein
shall be in exchange for and in complete satisfaction, settlement, discharge and
release of all existing Claims and Equity Interests of any nature whatsoever,
known or unknown against the Debtor or any of its assets or properties to the
fullest extent permitted by section 1141 of the Bankruptcy Code. Except as
provided in the Plan, on the Effective Date, all such Claims against and Equity

 

30



--------------------------------------------------------------------------------

Interests in the Debtor and the Reorganized Debtor shall be, and shall be deemed
to be, satisfied, released discharged and terminated in full, and all holders of
Claims and Equity Interest shall be precluded and enjoined from asserting
against the Reorganized Debtor or any of its assets or properties, any other or
further Equity Interest or Claim based upon any act or omission, transaction, or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not such holder has filed a Proof of Claim. Notwithstanding any other
provision in the Plan, any valid setoff or recoupment rights held against the
Debtor shall not be affected by the Plan and are expressly preserved by this
Confirmation Order. Except as provided in the Plan or this Confirmation Order,
confirmation will, as of the Effective Date, discharge the Debtor from all
Claims or other debts that arose before the Effective Date, and all debts of the
kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code,
whether or not a Proof of Claim based on such debt is filed or deemed filed
pursuant to section 501 of the Bankruptcy Code, a Claim based on such debt is
Allowed pursuant to section 502 of the Bankruptcy Code or the holder of a Claim
based on such debt has accepted the Plan and satisfy or terminate all Equity
Interests and other rights of equity security holders in the Debtor.

(b) Injunction. Except as otherwise expressly provided in the Plan or in this
Confirmation Order, from and after the Effective Date, all persons who have
held, hold or may hold Claims against or Equity Interests in the Debtor are
permanently enjoined from: (i) commencing, conducting or continuing in any
manner, directly or indirectly, any suit, action, Cause of Action or other
proceeding of any kind (including, without limitation, in any judicial,
arbitration, administrative or other forum) against or affecting the Reorganized
Debtor or the Estate on account of or respecting any Claim, Equity Interest,
obligation, debt, right, cause of action, remedy or liability discharged,
released or to be released pursuant to section 10 of the

 

31



--------------------------------------------------------------------------------

Plan; (ii) enforcing, levying, attaching (including, without limitation, any
pre-judgment attachment), collecting or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree or order in
respect of any Claim against the Reorganized Debtor or the Estate on account of
or respecting any Claim, obligation, debt, right, Cause of Action, remedy or
liability discharged, released or to be released pursuant to section 10 of the
Plan; (iii) creating, perfecting or otherwise enforcing in any manner, directly
or indirectly, any lien or encumbrance of any kind in respect of any Claim
against the Reorganized Debtor or the Estate on account of or respecting any
Claim, obligation, debt, right, cause of action, remedy, or liability
discharged, released or to be released pursuant to section 10 of the Plan;
(iv) asserting, directly or indirectly, any setoff, right of subrogation or
recoupment right of any kind in respect of any Claim against any debt, liability
or obligation due to the Reorganized Debtor or the Estate on account of or
respecting any Claim, obligation, debt, right, cause of action, remedy or
liability discharged, released or to be released pursuant to section 10 of the
Plan; or (v) commencing or continuing any action or proceeding in any manner or
in any place whatsoever that does not conform to or comply with the provisions
of the Plan.

(c) Term of Injunctions or Stays. Unless otherwise provided, all injunctions or
stays arising under or entered during the Chapter 11 Case under section 105 or
362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation
Date, shall remain in full force and effect until the Effective Date.

(d) Releases of D&O Releasees. IN CONSIDERATION OF THE EFFORTS EXPENDED AND TO
BE EXPENDED BY THE DEBTOR’S OFFICERS AND DIRECTORS IN CONJUNCTION WITH THE
DEBTOR’S OPERATIONAL AND FINANCIAL RESTRUCTURING BOTH BEFORE AND DURING THE
CHAPTER 11

 

32



--------------------------------------------------------------------------------

CASE, ON THE EFFECTIVE DATE, THE DEBTOR, THE REORGANIZED DEBTOR AND THE
CONSENTING BONDHOLDERS AUTOMATICALLY SHALL RELEASE AND SHALL BE DEEMED TO
RELEASE THE D&O RELEASEES FROM ANY AND ALL CLAIMS, OBLIGATIONS, RIGHTS, SUITS
DAMAGES, CAUSES OF ACTION, REMEDIES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY
OR OTHERWISE, THAT THE DEBTOR, ITS ESTATE OR THE CONSENTING BONDHOLDERS,
RESPECTIVELY, WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT OR
ON BEHALF OF THE HOLDER OF ANY CLAIM OR EQUITY INTEREST OR OTHER PERSON OR
ENTITY, BASED IN WHOLE OR PART ON ANY ACT, OMISSION, TRANSACTION, EVENT OR OTHER
CIRCUMSTANCE TAKING PLACE OR EXISTING ON OR PRIOR TO THE EFFECTIVE DATE
(INCLUDING PRIOR TO THE PETITION DATE) IN CONNECTION WITH OR RELATED TO THE
REORGANIZED DEBTOR, THE DEBTOR, IT’S ASSETS, PROPERTY OR ESTATE, OR THE CHAPTER
11 CASE. SUCH RELEASE WILL BE EFFECTIVE NOTWITHSTANDING THAT THE DEBTOR OR THE
REORGANIZED DEBTOR MAY HEREAFTER DISCOVER FACTS IN ADDITION TO, OR DIFFERENT
FROM, THOSE WHICH THAT PARTY NOW KNOWS OR BELIEVES TO BE TRUE, AND WITHOUT
REGARD TO THE SUBSEQUENT DISCOVERY OR EXISTENCE OF SUCH DIFFERENT OR ADDITIONAL
FACTS, AND THE DEBTOR AND THE REORGANIZED DEBTOR ARE HEREBY EXPRESSLY DEEMED TO
HAVE WAIVED ANY AND ALL RIGHTS THAT THEY MAY HAVE UNDER ANY STATUTE OR COMMON
LAW PRINCIPLE WHICH

 

33



--------------------------------------------------------------------------------

WOULD LIMIT THE EFFECT OF THE FOREGOING RELEASE, WAIVER, AND DISCHARGE TO THOSE
RELEASED CLAIMS ACTUALLY KNOWN OR SUSPECTED TO EXIST ON THE EFFECTIVE DATE.
ENTRY OF THIS ORDER SHALL CONSTITUTE THIS COURT’S APPROVAL, PURSUANT TO
BANKRUPTCY RULE 9019 AND SECTION 1123(B)(3)(A) OF THE BANKRUPTCY CODE, OF THE
RELEASE AND SETTLEMENT CONTAINED IN SECTION 10.4 OF THE PLAN, AND FURTHER, SHALL
CONSTITUTE THIS COURT’S FINDING THAT THE SUCH SETTLEMENT AND RELEASE IS: (A) IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY THE D&O RELEASEES;
(B) A GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE DEBTOR
IN SECTION 10.4 OF THE PLAN; (C) IN THE BEST INTERESTS OF THE DEBTOR AND ALL
HOLDERS OF CLAIMS AND EQUITY INTERESTS; (D) FAIR, EQUITABLE AND REASONABLE;
(E) GIVEN AND MADE AFTER REASONABLE INVESTIGATION BY THE DEBTOR AND AFTER NOTICE
AND OPPORTUNITY FOR HEARING; AND (F) A BAR TO ANY OF THE DEBTOR, THE REORGANIZED
DEBTOR OR THE CONSENTING BONDHOLDERS ASSERTING ANY CLAIM RELEASED IN SECTION
10.4 OF THE PLAN AGAINST ANY OF THE D&O RELEASEES; PROVIDED, THAT SECTION 10.4
OF THE PLAN SHALL NOT OPERATE AS A WAIVER OR RELEASE FROM ANY CLAIMS OR CAUSES
OF ACTION ARISING OUT OF ANY ACT OR OMISSION WHICH IS DETERMINED BY FINAL ORDER
OF A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, INTENTIONAL FRAUD OR CRIMINAL CONDUCT.

 

34



--------------------------------------------------------------------------------

(e) Release of Released Parties. AS OF THE EFFECTIVE DATE, THE DEBTOR, ON BEHALF
OF ITSELF AND ALL OF ITS SUCCESSORS AND ASSIGNS, AND THE DEBTOR’S ESTATE
(COLLECTIVELY, INCLUDING THE DEBTOR AND ITS ESTATE, THE “RELEASING PARTIES”)
WILL BE DEEMED TO HAVE FOREVER RELEASED, WAIVED AND DISCHARGED EACH OF THE
RELEASED PARTIES FROM ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION, LIABILITIES, RIGHTS OF CONTRIBUTION
AND RIGHTS OF INDEMNIFICATION, WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY OR OTHERWISE (COLLECTIVELY, THE
“RELEASED CLAIMS”), THAT ARE BASED IN WHOLE OR PART ON ANY ACT, OMISSION,
TRANSACTION, EVENT OR OTHER CIRCUMSTANCE TAKING PLACE OR EXISTING ON OR PRIOR TO
THE EFFECTIVE DATE (INCLUDING PRIOR TO THE PETITION DATE) IN CONNECTION WITH OR
RELATED TO THE REORGANIZED DEBTOR, THE DEBTOR, THEIR RESPECTIVE ASSETS, PROPERTY
OR ESTATES, OR THE CHAPTER 11 CASE, WHICH ANY RELEASING PARTY HAD, HAS OR MAY
HAVE AGAINST A RELEASED PARTY. SUCH RELEASE WILL BE EFFECTIVE NOTWITHSTANDING
THAT ANY RELEASING PARTY OR OTHER PERSON OR ENTITY MAY HEREAFTER DISCOVER FACTS
IN ADDITION TO, OR DIFFERENT FROM, THOSE WHICH THAT PARTY NOW KNOWS OR BELIEVES
TO BE TRUE, AND WITHOUT REGARD TO THE SUBSEQUENT DISCOVERY OR EXISTENCE OF

 

35



--------------------------------------------------------------------------------

SUCH DIFFERENT OR ADDITIONAL FACTS, AND THE RELEASING PARTIES ARE HEREBY
EXPRESSLY DEEMED TO HAVE WAIVED ANY AND ALL RIGHTS THAT THEY MAY HAVE UNDER ANY
STATUTE OR COMMON LAW PRINCIPLE WHICH WOULD LIMIT THE EFFECT OF THE FOREGOING
RELEASE, WAIVER, AND DISCHARGE TO THOSE RELEASED CLAIMS ACTUALLY KNOWN OR
SUSPECTED TO EXIST ON THE EFFECTIVE DATE. ENTRY OF THIS ORDER SHALL CONSTITUTE
THIS COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019 AND SECTION
1123(B)(3)(A) OF THE BANKRUPTCY CODE, OF THE RELEASE AND SETTLEMENT CONTAINED IN
SECTION 10.5 OF THE PLAN, AND FURTHER, SHALL CONSTITUTE THIS COURT’S FINDING
THAT THE SUCH SETTLEMENT AND RELEASE IS: (A) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (B) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE DEBTOR IN SECTION 10.5
OF THE PLAN; (C) IN THE BEST INTERESTS OF THE DEBTOR AND ALL HOLDERS OF CLAIMS
AND EQUITY INTERESTS; (D) FAIR, EQUITABLE AND REASONABLE; (E) GIVEN AND MADE
AFTER REASONABLE INVESTIGATION BY THE DEBTOR AND AFTER NOTICE AND OPPORTUNITY
FOR HEARING; AND (F) A BAR TO EITHER THE DEBTOR OR THE REORGANIZED DEBTOR
ASSERTING ANY CLAIM RELEASED IN SECTION 10.5 OF THE PLAN AGAINST ANY OF THE
RELEASED PARTIES; PROVIDED, THAT SECTION 10.5 OF THE PLAN SHALL NOT OPERATE AS A
WAIVER OR RELEASE FROM ANY CLAIMS OR CAUSES OF ACTION ARISING OUT OF ANY ACT OR
OMISSION WHICH IS DETERMINED BY FINAL ORDER OF A COURT OF

 

36



--------------------------------------------------------------------------------

COMPETENT JURISDICTION TO HAVE CONSTITUTED GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
INTENTIONAL FRAUD OR CRIMINAL CONDUCT.

(f) Exculpation. EXCEPT WITH RESPECT TO ANY ACTS OR OMISSIONS EXPRESSLY SET
FORTH IN AND PRESERVED BY THE PLAN, THE PLAN SUPPLEMENT OR RELATED DOCUMENTS,
THE EXCULPATED PARTIES SHALL NEITHER HAVE NOR INCUR ANY LIABILITY TO ANY ENTITY
OR PERSON FOR ANY PREPETITION OR POSTPETITION ACT TAKEN OR NOT TAKEN IN
CONNECTION WITH, OR ARISING FROM OR RELATING IN ANY WAY TO, THE CHAPTER 11 CASE,
INCLUDING, WITHOUT LIMITATION, THE OPERATION OF THE DEBTOR’S BUSINESSES DURING
THE PENDENCY OF THIS CHAPTER 11 CASE; FORMULATING, NEGOTIATING, PREPARING,
DISSEMINATING, IMPLEMENTING AND/OR EFFECTING THE PLAN SUPPORT AGREEMENT, THE
DISCLOSURE STATEMENT AND THE PLAN (INCLUDING THE PLAN SUPPLEMENT AND ANY RELATED
CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED
INTO IN CONNECTION THEREWITH); THE SOLICITATION OF VOTES FOR THE PLAN AND THE
PURSUIT OF CONFIRMATION AND CONSUMMATION OF THE PLAN; THE ADMINISTRATION OF THE
PLAN AND/OR THE PROPERTY TO BE DISTRIBUTED UNDER THE PLAN; THE OFFER AND
ISSUANCE OF ANY SECURITIES UNDER THE PLAN; AND OR ANY OTHER PREPETITION OR
POSTPETITION ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION WITH OR IN
CONTEMPLATION OF THE RESTRUCTURING OF THE DEBTOR. IN ALL RESPECTS, EACH
EXCULPATED PARTY SHALL BE ENTITLED TO RELY

 

37



--------------------------------------------------------------------------------

UPON THE ADVICE OF COUNSEL CONCERNING HIS, HER OR ITS RESPECTIVE DUTIES UNDER,
PURSUANT TO OR IN CONNECTION WITH, THE PLAN. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, NOTHING IN THE FOREGOING “EXCULPATION” SHALL EXCULPATE ANY PERSON
OR ENTITY FROM ANY LIABILITY THAT IS DETERMINED IN A FINAL ORDER TO HAVE
RESULTED FROM ANY ACT OR OMISSION CONSTITUTING FRAUD, WILLFUL MISCONDUCT, GROSS
NEGLIGENCE, OR CRIMINAL CONDUCT, IN EACH CASE, THAT CAUSES DAMAGES, OR ULTRA
VIRES ACTS AS DETERMINED BY A FINAL ORDER.

(g) Retention of Causes of Action/Reservation of Rights. In accordance with
section 1123(b) of the Bankruptcy Code, but subject to the releases set forth in
sections 10.4 and 10.5 of the Plan, the Reorganized Debtor shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, and the Reorganized
Debtor’s rights to commence, prosecute, or settle such causes of action shall be
preserved notwithstanding the occurrence of the Effective Date. The Reorganized
Debtor may pursue such causes of action, as appropriate, in accordance with the
best interests of the Reorganized Debtor. No person or entity may rely on the
absence of a specific reference in the Plan, the Plan Supplement or the
Disclosure Statement to any Cause of Action against them as any indication that
the Debtor or Reorganized Debtor, as applicable, will not pursue any and all
available causes of action against them. The Debtor or Reorganized Debtor, as
applicable, expressly reserve all rights to prosecute any and all Causes of
Action against any Person, except as otherwise expressly provided in the Plan.
Unless any causes of action against a person or entity are expressly waived,
relinquished,

 

38



--------------------------------------------------------------------------------

exculpated, released, compromised or settled in the Plan or a this Order, the
Reorganized Debtor expressly reserve all causes of action, for later
adjudication, and, therefore no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable or otherwise) or laches, shall apply to such causes of
action upon, after, or as a consequence of the entry of this Confirmation Order
or the Effective Date. Subject to the releases set forth in sections 10.4 and
10.5 of the Plan, the Reorganized Debtor reserves and shall retain the causes of
action notwithstanding the rejection or repudiation of any Executory Contract
during the Chapter 11 Case or pursuant to the Plan. In accordance with section
1123(b)(3) of the Bankruptcy Code, any Causes of Action that the Debtor may hold
against any person or entity shall vest in the Reorganized Debtor. The
Reorganized Debtor, through its authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtor shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw or litigate to judgment any such Causes of Action
and to decline to do any of the foregoing without the consent or approval of any
third party or further notice to or action, order or approval of the Bankruptcy
Court.

(h) Solicitation of the Plan. As of and subject to the occurrence of the
Confirmation Date, (a) the Debtor and its directors, officers, employees,
attorneys, investment bankers, financial advisors, restructuring consultants,
accountants, and other professional advisors and agents shall be deemed to have
solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including without limitation,
sections 1125(a) and (e) of the Bankruptcy Code, and any applicable
non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in
connection with such solicitation

 

39



--------------------------------------------------------------------------------

and (b) the Debtor, the Consenting Bondholders and each of their respective
directors, officers, employees, attorneys, affiliates, agents, financial
advisors, investment bankers, professional advisors, restructuring consultants,
accountants, and attorneys shall be deemed to have participated in good faith
and in compliance with the applicable provisions of the Bankruptcy Code in the
offer and issuance of any securities under the Plan, and therefore are not, and
on account of such offer, issuance, and solicitation will not be, liable at any
time for any violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or the offer and issuance
of any securities under the Plan.

(i) Voting. As evidenced by the Voting Declaration, votes to accept or reject
the Plan have been solicited and tabulated fairly, in good faith and in a manner
consistent with the Bankruptcy Code, the Bankruptcy Rules, the MLBR and
applicable nonbankruptcy law.

11. Retention of Jurisdiction. Notwithstanding the entry of this Order and the
occurrence of the Effective Date, on and after the Effective Date, the
Bankruptcy Court shall, to the fullest extent legally permissible, retain
jurisdiction over all matters arising in, arising under, and related to the
Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including without limitation the jurisdiction over all matters
listed in Section 11 of the Plan, which is specifically approved in all
respects, is incorporated herein in its entirety and is so ordered. In addition,
the court takes judicial notice of pleadings filed which relate to Proof of
Claim filed by BioMedica (Claim 2-1). These include the Debtor’s Objection to
Proof of Claim of BioMedica Life Sciences, S.A., [Docket No. 257], BioMedica
Life Sciences, S.A.’s Response to Debtor’s Objection to BioMedica’s Proof of
Claim [Docket No. 323], Motion by BioMedica Life Sciences S.A. for Temporary
Allowance of Claim Pursuant

 

40



--------------------------------------------------------------------------------

to Rule 3018(a), [Docket No. 305], Debtor’s Objection to the Motion of BioMedica
Life Sciences, S.A., for Temporary Allowance of its Claim Pursuant to Rule
3018(a) [Docket No. 330], and the Complaint for Declaratory Judgment [Docket
No. 343] filed by BioMedica. To avoid the risk of inconsistent rulings or
determinations, this Court retains exclusive jurisdiction over the motions,
disputes, contested matters and adversary proceedings involving the BioMedica
Agreements, provided, however, that nothing in the prior sentence will impact
any rights BioMedica may have to seek a jury trial or to seek a withdrawal of
the reference to the District Court.

12. Previous Corporate Actions are Ratified.

(a) All transactions effected by the Debtor during the pendency of this Chapter
11 Case from the Petition Date through the Confirmation Date are approved and
ratified.

(b) Each federal, state, commonwealth, local, foreign or other governmental
agency is hereby directed and authorized to accept any and all documents,
mortgages and instruments necessary or appropriate to effectuate, implement or
consummate the transactions contemplated by the Plan and this Confirmation
Order.

13. No Change in Control. The consummation of the Plan, the implementation of
the Restructuring Transactions or the assumption or assumption and assignment of
any executory contract or unexpired lease is not intended to, and shall not,
constitute a change in ownership or change in control under any employee benefit
plan or program, financial instrument, loan or financing agreement, executory
contract (including, without limitation, any employment, consulting,
compensation, severance or similar agreement)

 

41



--------------------------------------------------------------------------------

or unexpired lease or contract, lease or agreement in existence on the Effective
Date to which the Debtor is a party.

14. Binding Effect of Prior Orders. Pursuant to section 1141 of the Bankruptcy
Code, effective as of the Confirmation Date, but subject to the occurrence of
the Effective Date and subject to the terms of the Plan and this Confirmation
Order, all prior orders entered in this Chapter 11 Case, all documents and
agreements executed by the Debtor as authorized and directed thereunder and all
motions or requests for relief by the Debtor pending before the Court as of the
Effective Date shall be binding upon and shall inure to the benefit of the
Debtor, the Reorganized Debtor and its successors and assigns.

15. Final Order and Waiver of Stay. This Confirmation Order is a Final Order and
any stay of this Order provided by any Bankruptcy Rule (including Bankruptcy
Rule 3020(e)), whether for fourteen (14) days or otherwise, is hereby waived and
this Order shall be effective and enforceable immediately upon its entry.

16. Reversal. If any or all of the provisions of this Confirmation Order are
hereafter reversed, modified or vacated by subsequent order of this Court or any
other court, such reversal, modification or vacatur shall not affect the
validity of the acts or obligations incurred or undertaken under or in
connection with the Plan prior to the Debtor’s receipt of written notice of such
order. Notwithstanding any such reversal, modification or vacatur of this
Confirmation Order, any such act or obligation incurred or undertaken pursuant
to, and in reliance on, this Confirmation Order prior to the effective date of
such reversal, modification or vacatur shall be governed in all respects by the
provisions of this Confirmation Order and the Plan and all related documents or
any amendments or modifications thereto.

 

42



--------------------------------------------------------------------------------

17. Notice of Confirmation of the Plan. Pursuant to Bankruptcy Rules 2002(f)(7)
and 3020(c)(2), the Debtor or the Reorganized Debtor are directed to serve a
notice of the entry of this Confirmation Order and the establishment of bar
dates for certain Claims hereunder, substantially in the form of Exhibit B
attached hereto and incorporated herein by reference (the “Confirmation
Notice”), on all parties that received notice of the Confirmation Hearing and
parties to executory contracts or unexpired leases, no later than 5 Business
Days after the Confirmation Date; provided, however, that the Debtor or the
Reorganized Debtor shall be obligated to serve the Confirmation Notice only on
the record holders of Claims or Equity Interests as of the Distribution Record
Date. The Debtor is directed to publish the Confirmation Notice once in national
edition of the USA Today no later than 5 Business Days after the Confirmation
Date. As soon as practicable after the entry of this Order, the Debtor shall
make copies of this Order and the Confirmation Notice available on Omni’s
website at www.omnimgt.com/molecular.

18. Miscellaneous Provisions

(a) Payment of Statutory Fees. On the Effective Date, and thereafter as may be
required, the Reorganized Debtor shall pay all fees payable pursuant to 28
U.S.C. § 1930, and, if applicable, any interest payable pursuant to 31 U.S.C. §
3717, as determined by the Bankruptcy Court, shall be paid on the Effective Date
or thereafter as and when they become due and owing.

(b) Payment of Fees and Expenses under the Indenture. On the Effective Date or
as soon as reasonably practicable thereafter, the Reorganized Debtor shall pay
in full in Cash (i) all outstanding fees and expenses due and payable under the
Cash Collateral Order, and (ii) the usual and customary fees of the Indenture
Trustee for services rendered post-

 

43



--------------------------------------------------------------------------------

Effective Date to implement the Plan; provided, that in each case reasonably
detailed fee invoices (redacted as necessary to preserve privilege) are provided
to the Debtor as a condition of such payment.

(c) Administrative Expense Claims. All requests for payment of an Administrative
Expense Claim (other than Professional Fees governed by section 2.2 of the Plan)
that accrued on or before the Effective Date that were not otherwise paid in the
ordinary course of business must be filed with the Clerk of the Bankruptcy
Court, United States Bankruptcy Court, John W. McCormack Post Office and Court
House, 5 Post Office Square, Suite 1150, Boston, Massachusetts and served on
counsel to the Reorganized Debtor no later than sixty (60) days after the
Confirmation Date (the “Administrative Expense Claim Bar Date”). A notice
setting forth the Administrative Expense Claim Bar Date will be filed on the
Bankruptcy Court’s docket. Further notice of the Administrative Expense Claim
Bar Date will be provided as may be directed by the Bankruptcy Court. No request
for payment of an Administrative Expense Claim need be filed with respect to an
Administrative Expense Claim previously Allowed by Final Order. Unless a
party-in-interest other than the Reorganized Debtor obtains leave from the Court
to object, the Reorganized Debtor, in its sole and absolute discretion, may
settle Administrative Expense Claims in the ordinary course of business without
further Bankruptcy Court approval. The Debtor may also choose to object to any
Administrative Expense Claim no later than ninety (90) days from the
Administrative Expense Claim Bar Date, subject to extensions by the Bankruptcy
Court or on motion of a party in interest approved by the Bankruptcy Court.
Unless the Reorganized Debtor (or other party with standing) objects to a
timely-filed and properly served Administrative Expense Claim, such
Administrative Expense Claim will be deemed Allowed in the amount requested. In
the event that the Reorganized

 

44



--------------------------------------------------------------------------------

Debtor objects to an Administrative Expense Claim, the parties may confer to try
to reach a settlement and, failing that, the Bankruptcy Court will determine
whether such Administrative Expense Claim should be Allowed and, if so, in what
amount. Any requests for payment of Administrative Expense Claims that are not
properly filed and served by the Administrative Expense Claim Bar Date shall be
disallowed automatically without the need for any objection from the Debtor or
the Reorganized Debtor or any action by the Bankruptcy Court.

(d) Professional Fees. All persons and entities seeking an award by the
Bankruptcy Court of Professional Fees (a) shall file their respective final
applications (each, a “Final Fee Application”) for allowance of compensation for
services rendered and reimbursement of expenses incurred by the date that is
forty-five (45) days after the Effective Date. Such parties seeking an award of
Professional Fees shall not be required to comply with the Interim Compensation
Procedures (as defined in the Administrative Order Establishing Procedures for
Interim and Monthly Compensation and Reimbursement of Expenses of Professionals
[Docket No. 136], the “Interim Compensation Order”), for any periods that remain
open after the entry of this Confirmation Order, provided, that similar detail
and disclosure for such periods are included in the Final Fee Application for
such party. Notice of a hearing (the “Final Fee Hearing”) on the Final Fee
Applications shall be provided in accordance with the Bankruptcy Rules and the
MLBR. All such Final Fee Applications will be subject to the approval of the
Court and only the Professional Fees that are approved by the Court will be owed
and required to be paid under the Plan.

(e) Objections to Final Fee Applications. All objections to any Final Fee
Application shall be filed with the Court, together with proof of service
thereof, and served upon the applicant and other Notice Parties (as defined in
the Interim Compensation Order), so

 

45



--------------------------------------------------------------------------------

as to be received not later than 4:00 p.m. (New York time), on the date that is
five (5) Business Days prior to the Final Fee Hearing.

(f) Substantial Consummation. On the Effective Date, the Plan shall be deemed to
be substantially consummated under sections 1101 and 1127(b) of the Bankruptcy
Code.

(g) Material Amendments. Subject to the limitations contained herein, after the
entry of this Confirmation Order, the Reorganized Debtor may, upon order of the
Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b)
of the Bankruptcy Code, or remedy any defect or omission or reconcile any
inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan; provided, however, that the Debtor may only make
a material amendment of or modification to the Plan with the prior written
consent of the Required Consenting Bondholders consistent with the amendment
provisions of the Plan Support Agreement.

(h) Other Amendments. Prior to the Effective Date, the Debtor may make
appropriate technical adjustments and modifications to the Plan without further
order or approval of the Bankruptcy Court. In addition, without the need for a
further order or authorization of this Court, but subject to the express
provisions of this Confirmation Order, the Debtor shall be authorized and
empowered to make non-material modifications to the documents filed with the
Court in their reasonable business judgment as may be necessary.

(i) Severability. Should any provision in the Plan be determined to be
unenforceable, such determination shall in no way limit or affect the
enforceability and operative effect of any and all other provisions of the Plan
so long as such determination does not affect any material term or benefit of
the Plan.

 

46



--------------------------------------------------------------------------------

(j) Governing Law. Except to the extent that the Bankruptcy Code or other
federal law is applicable, or to the extent any document in the Plan Supplement
provides otherwise (in which case the governing law specified therein shall be
applicable to such document), the rights, duties, and obligations arising under
the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Massachusetts, without giving effect to the
principles of conflict of laws thereof.

(k) Time. In computing any period of time prescribed or allowed by the Plan,
unless otherwise set forth herein or determined by the Bankruptcy Court, the
provisions of Bankruptcy Rule 9006 shall apply.

(l) Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Debtor, the holders of Claims and Equity Interests, and each of their
respective successors and assigns, including, without limitation, the
Reorganized Debtor.

(m) Conflicts Between Order and Plan. The provisions of the Plan and this
Confirmation Order shall be construed in a manner consistent with each other so
as to effect the purpose of each; provided, however, that, if there is
determined to be any inconsistency between any Plan provision and any provision
of this Confirmation Order that cannot be so reconciled, then solely to the
extent of such inconsistency, the provisions of this Confirmation Order shall
govern and any provision of this Confirmation Order shall be deemed a
modification of the Plan and shall control and take precedence.

(n) No Waiver. The failure to specifically include any particular provision of
the Plan in this Order will not diminish the effectiveness of such provision nor
constitute a waiver thereof, it being the intent of the Court that the Plan is
confirmed in its entirety and incorporated herein by this reference.

 

47



--------------------------------------------------------------------------------

(o) Provisions of Plan and Order Nonseverable and Mutually Dependent. The
provisions of the Plan and this Order, including the findings of fact and
conclusions of law set forth herein, are nonseverable and mutually dependent.

(p) Notices. All pleadings, notices, requests, and demands to or upon the Debtor
or the Reorganized Debtor to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided in this Order,
shall be deemed to have been duly given or made when actually delivered or, in
the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows: (i) Molecular Insight Pharmaceuticals, Inc.,
160 Second Street, Cambridge, Massachusetts 02142, Attn: Harry Stylli,
Telephone: (858) 699-3009, Telecopier: (617) 871-6983; (ii) Kramer Levin
Naftalis & Frankel, LLP, 1177 Avenue of the Americas, New York, New York 10036,
Attn: Kenneth H. Eckstein, Esq., Telephone: (212) 715-9100, Telecopier:
(212) 715-8000; and (iii) Riemer & Braunstein LLP, Three Center Plaza, 6th
Floor, Boston, Massachusetts 02108, Attn: Alan L. Braunstein, Esq., Telephone:
(617) 523-9000, Telecopier: (617) 692-3516 with copies to: (i) Attorneys for
certain holders of Secured Bond Claims under the Indenture, Bingham McCutchen
LLP, 399 Park Avenue, New York, New York 10022, Attn: Jeffrey S. Sabin, Esq. and
Jonathan B. Alter, Esq., Telephone: (212) 705-7747, Telecopier: (212) 752-5378
and Bingham McCutchen LLP, One Federal Street, Boston, MA 02110, Attn: Andrew J.
Gallo, Esq., Telephone: (617) 951-8117, Telecopier: (617) 951-8736.

Dated: Boston, Massachusetts

   May 5, 2011

 

/s/ Frank J. Bailey

FRANK J. BAILEY CHIEF UNITED STATES BANKRUPTCY JUDGE

 

48